


110 HR 5789 IH: Science and Technology

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5789
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mr. Wu (for himself,
			 Mr. Gordon of Tennessee,
			 Mr. Baird, and
			 Mr. Wilson of Ohio) introduced the
			 following bill; which was referred to the Committee on Small Business, and in
			 addition to the Committee on Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reauthorize the Small Business Innovation Research
		  (SBIR) Program and the Small Business Technology Transfer (STTR) Program, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Science and Technology
			 Innovation Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Reauthorization of Programs
					Sec. 101. Extension of SBIR and STTR Programs.
					Title II—Federal Innovations Investments
					Sec. 201. SBIR cap increase.
					Sec. 202. STTR cap increase.
					Sec. 203. Adjustments in SBIR and STTR award
				levels.
					Sec. 204. Majority equity investment in SBIR and STTR
				firms.
					Title III—Utilization Support
					Sec. 301. Agency databases to support program
				evaluation.
					Sec. 302. Agency databases to support technology
				utilization.
					Sec. 303. Interagency Policy Committee.
					Title IV—Outreach and Technical Assistance
					Sec. 401. Use of program funds for administrative
				costs.
					Sec. 402. SBIR discretionary technical assistance.
					Title V—Implementation
					Sec. 501. Conforming amendments to the SBIR and STTR policy
				directives.
					Sec. 502. National Research Council SBIR Study.
				
			IReauthorization of
			 Programs
			101.Extension of
			 SBIR and STTR Programs
				(a)SBIR
			 programSection 9(m) of the
			 Small Business Act (15 U.S.C. 638(m)) is amended by striking
			 2008 and inserting 2010.
				(b)STTR
			 programSection 9(n)(1)(A) of the Small Business Act (15 U.S.C.
			 638(n)(1)(A)) is amended by striking 2009 and inserting
			 2010.
				IIFederal
			 Innovations Investments
			201.SBIR cap
			 increaseSection 9(f)(1) of
			 the Small Business Act (15 U.S.C. 638(f)(1)) is amended—
				(1)in subparagraph
			 (B), by striking and at the end;
				(2)in
			 subparagraph (C), by striking each fiscal year thereafter, and
			 inserting each of fiscal years 1997 through 2008; and;
			 and
				(3)by adding after
			 subparagraph (C) the following new subparagraph:
					
						(D)not less than 3
				percent in fiscal year 2009 and each fiscal year
				thereafter,
						.
				202.STTR cap
			 increaseSection 9(n)(1)(B) of
			 the Small Business Act (15 U.S.C. 638(n)(1)(B)) is amended—
				(1)in
			 clause (i), by striking and at the end;
				(2)in clause (ii), by
			 striking fiscal year 2004 and each fiscal year thereafter. and
			 inserting each of fiscal years 2004 through 2008; and;
			 and
				(3)by adding after
			 clause (ii) the following new clause:
					
						(iii)0.6 percent for
				fiscal year 2009 and each fiscal year
				thereafter.
						.
				203.Adjustments in
			 SBIR and STTR award levels
				(a)SBIR
			 AdjustmentsSection 9(j)(2)(D) of the Small Business Act (15
			 U.S.C. 638(j)(2)(D)) is amended—
					(1)by striking
			 $100,000 and inserting $300,000; and
					(2)by striking
			 $750,000 and inserting $2,200,000.
					(b)STTR
			 AdjustmentsSection 9(p)(2)(B)(ix) of the Small Business Act (15
			 U.S.C. 638(p)(2)(B)(ix)) is amended—
					(1)by striking
			 $100,000 and inserting $300,000; and
					(2)by striking
			 $750,000 and inserting $2,200,000.
					(c)Annual
			 adjustmentsSection 9 of the Small Business Act (15 U.S.C. 638)
			 is amended—
					(1)in subsection
			 (j)(2)(D), by striking and an adjustment of such amounts once every 5
			 years to reflect economic adjustments and programmatic considerations
			 and inserting and a mandatory annual adjustment of such amounts to
			 reflect economic adjustments and programmatic considerations;
			 and
					(2)in subsection
			 (p)(2)(B)(ix), by striking greater or lesser amounts and
			 inserting with a mandatory annual adjustment of such amounts to reflect
			 economic adjustments and programmatic considerations, and with lesser
			 amounts.
					(d)Limitation on
			 Certain AwardsSection 9 of the Small Business Act (15 U.S.C.
			 638) is amended by adding at the end the following:
					
						(z)Limitation on
				Phase I and II AwardsNo Federal agency shall issue an award
				under the SBIR program or the STTR program if the size of the award exceeds the
				amounts established under subsections (j)(2)(D) and (p)(2)(B)(ix).
						(aa)Subsequent
				Phases
							(1)In
				generalA small business concern which received an award from a
				Federal agency under this section shall be eligible to receive an award for a
				subsequent phase from another Federal agency, if the head of each relevant
				Federal agency makes a written determination that the topics of the relevant
				awards are the same.
							(2)Crossover
				between programsA small business concern which received an award
				under this section under the SBIR program or the STTR program may, at the
				discretion of the granting agency, receive an award under this section for a
				subsequent phase in either the SBIR program or the STTR program.
							(3)Phase ii sbir
				applicationsAn agency may
				permit an applicant to apply directly for a Phase II award, as described in
				subsection (e)(4)(B), without first completing a Phase I award, as described in
				subsection (e)(4)(A), if the applicant can demonstrate that project feasibility
				was achieved without SBIR or other Federal funding.
							(4)Phase ii sttr
				applicationsAn agency may permit an applicant to submit
				proposals for Phase II awards, as described in subsection (e)(6)(B), without
				first completing a Phase I award, as described in subsection (e)(6)(A), if the
				applicant can demonstrate it has accomplished Phase I through cooperative
				research and development achieved without STTR or other Federal funding.
							(bb)Waiver of
				minimum work requirementA Federal agency making an SBIR or STTR
				award under this section may waive the minimum small business concern or
				research institution work requirements under subsection (e)(7) if the agency
				determines that to provide such waiver would be consistent with the purposes of
				this section and consistent with achieving the objectives of the award
				proposal.
						.
				204.Majority equity
			 investment in SBIR and STTR firmsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(cc)Majority equity
				investment in SBIR and STTR firms
						(1)Qualification
				RequirementsNo small
				business concern shall be excluded from participation in the SBIR or STTR
				program on the ground that such small business concern is owned in majority
				part by more than 1 equity provider, except that no single equity provider
				shall be permitted to own more than 49 percent of such small business
				concern.
						(2)DefinitionsFor
				purposes of this subsection—
							(A)the term equity provider
				means a venture capital operating company; and
							(B)the term venture capital operating
				company means a business concern that—
								(i)is a venture
				capital operating company, as that term is defined in regulations promulgated
				by the Secretary of Labor under the Employee Retirement Income Security Act of
				1974;
								(ii)is registered
				under the Investment Company Act of 1940 (15 U.S.C. 80a–51 et seq.); or
								(iii)is an investment
				company, as defined in section 3(c)(14) of such Act (15 U.S.C. 80a–3(c)(14)),
				which is not registered under such Act because it is beneficially owned by less
				than 100
				persons.
								.
			IIIUtilization
			 Support
			301.Agency
			 databases to support program evaluationSection 9(k) of the Small Business Act (15
			 U.S.C. 638(k)) is amended—
				(1)in paragraph
			 (2)(A)—
					(A)by striking
			 and at the end of clause (ii);
					(B)by inserting
			 and at the end of clause (iii); and
					(C)by adding at the
			 end the following new clause:
						
							(iv)information on the ownership structure of
				award recipients, both at the time of receipt of the award and upon completion
				of the award
				period;
							;
					(2)by amending
			 paragraph (3) to read as follows:
					
						(3)Updating
				information for database
							(A)In
				generalA Federal agency
				shall not make a Phase I or Phase II payment to a small business concern under
				this section unless the small business concern has provided all information
				required under this subsection with respect to the award under which the
				payment is made, and with respect to any other award under this section
				previously received by the small business concern or a predecessor in interest
				to the small business concern.
							(B)ApportionmentIn
				complying with this paragraph, a small business concern may apportion sales or
				additional investment information relating to more than one second phase award
				among those awards, if it notes the apportionment for each award.
							(C)Annual updates
				upon terminationA small
				business concern receiving an award under this section shall—
								(i)in the case of a second phase award, update
				information in the databases required under paragraphs (2) and (6) concerning
				that award at the termination of the award period;
								(ii)in the case of award recipients not
				described in clause (iii), be requested to voluntarily update such information
				annually thereafter for a period of 5 years; and
								(iii)in the case of a small business concern
				applying for a subsequent first phase or second phase award, be required to
				update such information annually thereafter for a period of 5
				years.
								;
				and
				(3)by adding at the
			 end the following new paragraph:
					
						(6)Agency program
				evaluation databasesEach
				Federal agency required to establish an SBIR or STTR program under this section
				shall develop and maintain, for the purpose of evaluating such programs, a
				database containing information required to be contained in the database under
				paragraph (2). Each such database shall be designed to be accessible to other
				agencies that are required to maintain a database under this
				paragraph.
						.
				302.Agency
			 databases to support technology utilizationSection 9(k) of the Small Business Act (15
			 U.S.C. 638(k)), as amended by this Act, is further amended by adding at the end
			 the following new paragraph:
				
					(7)Agency databases
				to support technology utilizationEach Federal agency with an SBIR or STTR
				program shall create and maintain a technology utilization database, which
				shall be available to the public and shall contain data supplied by the award
				recipients specifically to help them attract customers for the products and
				services generated under the SBIR or STTR project, and to attract additional
				investors and business partners. Each database created under this paragraph
				shall include information on the other databases created under this paragraph
				by other Federal agencies. Participation in a database under this paragraph
				shall be voluntary, except that such participation is required of all award
				recipients who received supplemental payments from SBIR and STTR program funds
				above their initial Phase II
				award.
					.
			303.Interagency
			 Policy Committee
				(a)EstablishmentThe Director of the Office of Science and
			 Technology Policy shall establish an Interagency SBIR/STTR Policy Committee
			 comprised of one representative from each Federal agency with an SBIR
			 program.
				(b)CochairsThe Director of the Office of Science and
			 Technology Policy and the Director of the National Institute of Standards and
			 Technology shall jointly chair the Interagency Policy Committee.
				(c)DutiesThe Interagency Policy Committee shall
			 review the following issues and make policy recommendations on ways to improve
			 program effectiveness and efficiency:
					(1)The public and
			 government databases described in section 9(k)(1) and (2) of the Small Business
			 Act (15 U.S.C. 638(k)(1) and (2)).
					(2)Federal agency
			 flexibility in establishing Phase I and II award sizes, and appropriate
			 criteria to exercise such flexibility.
					(3)Commercialization
			 assistance best practices in Federal agencies with significant potential to be
			 employed by other agencies, and the appropriate steps to achieve that leverage,
			 as well as proposals for new initiatives to address funding gaps business
			 concerns face after Phase II but before commercialization.
					(d)ReportsThe
			 Interagency Policy Committee shall transmit to the Committee on Science and
			 Technology and the Committee on Small Business of the House of Representatives,
			 and to the Committee on Small Business and Entrepreneurship of the
			 Senate—
					(1)a
			 report its review and recommendations under subsection (c)(1) not later than 1
			 year after the date of enactment of this Act;
					(2)a
			 report its review and recommendations under subsection (c)(2) not later than 18
			 months after the date of enactment of this Act; and
					(3)a
			 report its review and recommendations under subsection (c)(3) not later than 2
			 years after the date of enactment of this Act.
					IVOutreach and
			 Technical Assistance
			401.Use of program
			 funds for administrative costsSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended—
				(1)in subsection
			 (f)(2)(A), by striking any and inserting more than 3.0
			 percent; and
				(2)in
			 subsection (n)(2)(A), by striking any and inserting more
			 than 3.0 percent.
				402.SBIR
			 discretionary technical assistanceSection 9(q) of the Small Business Act (15
			 U.S.C. 638(q)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 paragraph (2) and inserting paragraph (2)(A), or another
			 Federal agency under paragraph (2)(B),;
					(B)by striking
			 and at the end of subparagraph (C);
					(C)by striking the
			 period at the end of subparagraph (D) and inserting ; and;
			 and
					(D)by adding at the
			 end the following new subparagraph:
						
							(E)implementing manufacturing processes and
				production strategies for
				utilization.
							;
					(2)by amending
			 paragraph (2) to read as follows:
					
						(2)Assistance
				providers
							(A)Vendor
				selectionEach agency may
				select a vendor to assist small business concerns to meet the goals listed in
				paragraph (1) for a term not to exceed 3 years. Such selection shall be
				competitive and shall utilize merit-based criteria.
							(B)Interagency
				collaborationIn addition, each agency may enter into a
				collaborative agreement with the technical extension or assistance programs of
				other Federal agencies in order to provide the assistance described in
				paragraph (1).
							;
				and
				(3)in
			 paragraph (3)—
					(A)in subparagraph
			 (A), by striking $4,000 and inserting $5,000;
			 and
					(B)by amending
			 subparagraph (B) to read as follows:
						
							(B)Second
				phaseEach agency referred to in paragraph (1) may provide
				directly, or authorize any second phase SBIR award recipient to purchase with
				funds available from their SBIR awards, services described in paragraph (1), in
				an amount equal to not more than $8,000 per year, per
				award.
							.
					VImplementation
			501.Conforming
			 amendments to the SBIR and STTR policy directivesNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall promulgate amendments to the SBIR and the STTR Policy Directives to
			 conform such directives to this Act and the amendments made by this Act.
			502.National
			 Research Council SBIR StudySection 108(d) of the Small Business
			 Reauthorization Act of 2000 is amended—
				(1)by striking
			 of the Senate and all that follows through not later than
			 3 and inserting of the Senate, not later than 3;
			 and
				(2)by striking
			 ; and and all that follows through update of such
			 report.
				
